DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/14/2022 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “a continuous modulation signal unit” and “a code generation unit” in claim 1. Such claim limitation(s) is/are: “an object detection unit” in claim 3. Such claim limitation(s) is/are: “a radar decode unit” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoor et al (US 20190353770) in view Silva et al (US 6127899) and Holder (US 20140253368) and Soga (US 20160223644)
Regarding claim 1, Schoor teaches a system of object detection (para 27, “measuring distances d, angles, and relative speeds v of objects”) comprising: a continuous modulation signal unit to generate a continuous modulation signal (para 16, “the present invention to encode the phases of the transmission signals for the individual transmission paths of a joint sampling FMCW radar”) a transmit antenna to transmit the encoded signal (para 16, “the present invention to encode the phases of the transmission signals for the individual transmission paths of a joint sampling FMCW radar”) and a receive antenna to receive a reflection of the encoded signal and separate the reflection of the encoded signal from other signals (para 27,  “The emitted radar signals are reflected on an object”) 
Regarding claim 1, Schoor does not teach a code generation unit to sample, quantize and encode the continuous modulation signal to generate an encoded signal. Silva teaches a code generation unit to sample, quantize and encode the continuous modulation signal to generate an encoded signal (col 1, lines 20-41, a code generation unit to sample, quantize and encode the continuous modulation signal to generate an encoded signal). It would have been obvious to modify Schoor to include a code generation unit to sample, quantize and encode the continuous modulation signal to generate an encoded signal because it is merely a substitution of well-known method to combine the signals of different modulation of Schoor to yield a predictable transmitted signal
Regarding claim 1, Schoor does not teach the encoded signal is encoded with Kasami coding and separable from noise and interfering signals based on the Kasami coding in the encoded signal. Holder teaches the encoded signal is encoded with Kasami coding(para 37, using a coding mechanism such as, for example, Kasami codes, code division multiple access (CDMA), time division multiple access ) and separable from noise and interfering signals based on the Kasami coding in the encoded signal (para 41, “each radar subsystem may be configured to transmit a unique waveform and receives that waveform with minimal interference from the other transmitted waveforms.”) It would have been obvious to modify Schoor as to include the encoded signal is encoded with Kasami coding and separable from noise and interfering signals based on the Kasami coding in the encoded signal because it is merely a substitution of coded signal of Schoor with the code of Holder to yield a predictable coded transmit signal.
Regarding claim 1, Schoor does not teach a transmit antenna configured to transmit the encoded signal through multiple transmissions in a beam-steering scheme. Soga teaches a transmit antenna configured to transmit the encoded signal through multiple transmissions in a beam-steering scheme (para 88, “the plurality of spread codes are associated with a plurality of azimuth angles different from each other, and the control circuitry selects one of spread codes which are associated with an azimuth angle for a direction”). It would have been obvious to modify Schoor to include a transmit antenna configured to transmit the encoded signal through multiple transmissions in a beam-steering scheme because it would allow the device of Schoor to detect objects in multiple directions.
Regarding claim 2, Schoor teaches the continuous modulation signal is a frequency modulation continuous wave signal (para 16, “the present invention to encode the phases of the transmission signals for the individual transmission paths of a joint sampling FMCW radar”).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoor view Silva in view of Winstead and Soga as applied to claim 1 above, and further in view of Winstead et al (US 20170350971). 
Regarding claim 3, Winstead teaches detection unit to determine a range and a velocity of a detected object from the reflection of the encoded signal (para 16, The range measurements produced by the different altitude tracks will be offset from one another and the magnitude of the range will be dependent on the velocity of the aircraft in relation to the measured terrain). It would have been obvious to modify Schoor view Silva in view of Winstead and Soga to include detection unit to determine a range and a velocity of a detected object from the reflection of the encoded signal because it would improve the accuracy of navigation solutions calculated by the aircraft.
Claim 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoor view Silva in view of Winstead and Soga as applied to claim 1 above, and further in view of Devensky (US 20090289834). 
Regarding claim 4, Devensky teaches the code generation unit is a pulse code modulation unit (para 14, CDMA modulated signal are pulse coded signals). It would have been obvious to modify Schoor view Silva in view of Winstead and Soga to include the code generation unit is a pulse code modulation unit because it is merely a simple substitution of the transmit signal of Schoor with the transmit signal of Devensky to yield a predictable transmit signal.
Regarding claim 5, Devensky teaches a radar decode unit to decode the reflection of the encoded signal (para 14, either processor can decode a CDMA modulated signal). It would have been obvious to modify Schoor view Silva in view of Winstead and Soga to include a radar decode unit to decode the reflection of the encoded signal because it is merely a simple substitution of the signal evaluation unit of Schoor with the decoded signal processor of Devensky to yield a predictable signal processing unit.
Claim 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoor view Silva in view of Winstead and Soga in view of Devensky as applied to claim 5 above, and further in view of Kajiwara (JP 2004301649). 
Regarding claim 6, Kajiwara teaches the radar decode unit is to compare the reflection of the encoded signal to a power threshold (para 9, converting the detected signal to a distance / speed Input to the detection circuit, frequency analysis by fast Fourier transform and threshold detection of frequency spectrum for each target such as non-line-of-sight vehicles, and then calculate distance and relative speed to target such as non-line-of-sight vehicle). IT would have been obvious to modify Schoor view Silva in view of Winstead and Soga in view of Devensky to include the radar decode unit is to compare the reflection of the encoded signal to a power threshold because it would help determine if the signal received was the transmitted signal.
Regarding claim 7, Kajiwara teaches the radar decode unit is further configured to reduce the power threshold for detection of non-line of sight (NLOS) objects (para 9, converting the detected signal to a distance / speed Input to the detection circuit, frequency analysis by fast Fourier transform and threshold detection of frequency spectrum for each target such as non-line-of-sight vehicles, and then calculate distance and relative speed to target such as non-line-of-sight vehicle). IT would have been obvious to modify Schoor view Silva in view of Winstead and Soga in view of Devensky to include the power threshold to include the threshold for detection of NLOS object to be lower because the signal power would be smaller compared to a LOS object because it would need to reflect off of an object before being received by a radar.
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoor (US 20090289834) in view of Holder and Soga.
Regarding claim 8, Schoor teaches a method for signal generation, comprising: generating a continuous waveform signal; encoding the continuous waveform signal as a first signal (para 13, the code division multiple access (CDMA) modulation technique is combined with the FMCW modulation technique), transmitting the first signal from a first transmitter (para 12 A signal emitted from the transmit antenna is reflected from the ground beneath the aircraft and received at the receive antenna); receiving a plurality of signals from a plurality of sources (para 150, the second radio altimeter 160 provide redundancy in the event that one of the radio altimeters loses the signal); isolating a reflection of the first signal from the plurality of signals (para 16 the first altimeter processes path that processes the signal from the first transmitter).
Regarding claim 8, Schoor does not teach the encoded signal is encoded with Kasami coding and separable from noise and interfering signals based on the Kasami coding in the encoded signal. Holder teaches the encoded signal is encoded with Kasami coding(para 37, using a coding mechanism such as, for example, Kasami codes, code division multiple access (CDMA), time division multiple access ) and separable from noise and interfering signals based on the Kasami coding in the encoded signal (para 41, “each radar subsystem may be configured to transmit a unique waveform and receives that waveform with minimal interference from the other transmitted waveforms.”) It would have been obvious to modify Schoor as to include the encoded signal is encoded with Kasami coding and separable from noise and interfering signals based on the Kasami coding in the encoded signal because it is merely a substitution of coded signal of Schoor with the code of Holder to yield a predictable coded transmit signal.
Regarding claim 8, Schoor does not teach transmitting the first signal from a first transmitter through multiple transmissions in a beam-steering scheme, wherein each transmission of the multiple transmissions is coded differently from other transmissions of the multiple transmissions. Soga teaches transmitting the first signal from a first transmitter through multiple transmissions in a beam-steering scheme, wherein each transmission of the multiple transmissions is coded differently from other transmissions of the multiple transmissions (para 88, “the plurality of spread codes are associated with a plurality of azimuth angles different from each other, and the control circuitry selects one of spread codes which are associated with an azimuth angle for a direction”). It would have been obvious to modify Schoor to include transmitting the first signal from a first transmitter through multiple transmissions in a beam-steering scheme, wherein each transmission of the multiple transmissions is coded differently from other transmissions of the multiple transmissions because it would allow the device of Schoor to detect objects in multiple directions.
Regarding claim 9, Schoor teaches the continuous waveform signal is a frequency modulation continuous wave signal (para 13, the code division multiple access (CDMA) modulation technique is combined with the FMCW modulation technique).
Claim 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoor (US 20090289834) in view of Holder and Soga as applied to claim 8 above, and further in view of Devensky (US 20090289834). 
Regarding claim 10, Devensky teaches encoding of the continuous waveform signal as the first signal comprises applying pulse code modulation to generate the first signal (para 14, CDMA modulated signal are pulse coded signals). It would have been obvious to modify Schoor (US 20090289834) in view of Holder and Soga to include encoding of the continuous waveform signal as the first signal comprises applying pulse code modulation to generate the first signal because it is merely a simple substitution of the transmit signal of Schoor with the transmit signal of Devensky to yield a predictable transmit signal.
Regarding claim 12, Devensky teaches the isolating of the reflection of the first signal from the plurality of signals comprises decoding the reflection of the first signal (para 14, either processor can decode a CDMA modulated signal). It would have been obvious to modify Schoor (US 20090289834) in view of Holder and Soga to include the isolating of the reflection of the first signal from the plurality of signals comprises decoding the reflection of the first signal because it is merely a simple substitution of the signal evaluation unit of Schoor with the decoded signal processor of Devensky to yield a predictable signal processing unit.
Claim 11 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoor in view Holder and Soga as applied to claim 8 above, and further in view of Kajiwara (JP 2004301649).
Regarding claim 11, Kajiwara teaches the reflection of the first signal comprises a non-line-of-sight (NLOS) deflection or a multi-hop deflection (para 9, converting the detected signal to a distance / speed Input to the detection circuit, frequency analysis by fast Fourier transform and threshold detection of frequency spectrum for each target such as non-line-of-sight vehicles, and then calculate distance and relative speed to target such as non-line-of-sight vehicle). IT would have been obvious to modify Schoor in view Holder and Soga to include the radar decode unit is to compare the reflection of the encoded signal to a power threshold because it would help determine if the signal received was the transmitted signal.
Regarding claim 13, Kajiwara teaches isolating the reflection of the first signal from the plurality of signals further comprises comparing the reflection of the encoded signal to a power threshold (para 9, converting the detected signal to a distance / speed Input to the detection circuit, frequency analysis by fast Fourier transform and threshold detection of frequency spectrum for each target such as non-line-of-sight vehicles, and then calculate distance and relative speed to target such as non-line-of-sight vehicle). It would have been obvious to modify Schoor in view Holder and Soga to include isolating the reflection of the first signal from the plurality of signals further comprises comparing the reflection of the encoded signal to a power threshold because it would help determine if the signal received was the transmitted signal.
Regarding claim 14, Kajiwara teaches isolating the reflection of the first signal from the plurality of signals further comprises reducing the power threshold for detection of NLOS objects. IT would have been obvious to modify Schoor in view Holder and Soga to include the power threshold to include the threshold for detection of NLOS object to be lower because the signal power would be smaller compared to a LOS object because it would need to reflect off of an object before being received by a radar.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoor in view Holder and Soga as applied to claim 8 above, and further in view of CHI SANG-WOOK (WO 2018199549). 
Regarding claim 15, CHI SANG-WOOK teaches transmitting the first signal from a first transmitter comprises transmitting the first signal using a metastructure antenna (the length of one side of the superstrate 550 may be designed to be equal to the length of one side of the metastructure antenna 500). It would have been obvious to modify Schoor in view Holder and Soga to include transmitting the first signal from a first transmitter comprises transmitting the first signal using a metastructure antenna because it is merely a substation of the antenna structure of Schoor with the antenna of CHI SANG-WOOK to yield a predictable antenna structure.
Claims 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoor (US 20090289834) in view Horvitz et al (US 20120004802) and Holder and Soga.
Regarding claim 16, Schoor teaches a method for object detection, comprising: allocating a code to a radar sensing unit in a vehicle (para 13, the code division multiple access (CDMA) modulation technique is combined with the FMCW modulation technique), encoding a continuous modulation signal with the code thereby generating a coded signal (para 13, the code division multiple access (CDMA) modulation technique is combined with the FMCW modulation technique) receiving a plurality of reflections of radar signals; (para 15, the second radio altimeter 160 provide redundancy in the event that one of the radio altimeters loses the signal); filtering the plurality of reflections of radar signals to isolate a coded signal (para 16 the first altimeter processes path that processes the signal from the first transmitter).
Regarding claim 16, Schoor does not teach detecting an interference signature with the radar sensing unit. Horvitz teaches detecting an interference signature with the radar sensing unit (para 41, determining the nature of the potential intervening interference can also comprise determining conditions for environmental related  interferences 328. For example, both remote and/or an on-board services/sensors may be able to provide weather-related information). It would have been obvious to modify Schoor to include detecting an interference signature with the radar sensing unit because it would help determine the type of interference in the environment and recover more power from the signal.
Regarding claim 16, Schoor does not teach the encoded signal is encoded with Kasami coding and separable from noise and interfering signals based on the Kasami coding in the encoded signal. Holder teaches the encoded signal is encoded with Kasami coding(para 37, using a coding mechanism such as, for example, Kasami codes, code division multiple access (CDMA), time division multiple access ) and separable from noise and interfering signals based on the Kasami coding in the encoded signal (para 41, “each radar subsystem may be configured to transmit a unique waveform and receives that waveform with minimal interference from the other transmitted waveforms.”) It would have been obvious to modify Schoor to include the encoded signal is encoded with Kasami coding and separable from noise and interfering signals based on the Kasami coding in the encoded signal because it is merely a substitution of coded signal of Schoor with the code of Holder to yield a predictable transmit signal
Regarding claim 16, Schoor does not teach transmitting the first signal from a first transmitter through multiple transmissions in a beam-steering scheme, wherein each transmission of the multiple transmissions is coded differently from other transmissions of the multiple transmissions. Soga teaches transmitting the coded signal in multiple transmissions during a beam-steering operation of the radar sensing unit, wherein each transmission of the multiple transmissions is coded differently from other transmissions of the multiple transmissions (para 88, “the plurality of spread codes are associated with a plurality of azimuth angles different from each other, and the control circuitry selects one of spread codes which are associated with an azimuth angle for a direction”). It would have been obvious to modify Schoor to include transmitting the coded signal in multiple transmissions during a beam-steering operation of the radar sensing unit, wherein each transmission of the multiple transmissions is coded differently from other transmissions of the multiple transmissions because it would allow the device of Schoor to detect objects in multiple directions.
Regarding claim 20, Schoor does not teach detecting an interference signature with the radar sensing unit comprises identifying a signal condition of an environment of the vehicle. Horvitz teaches detecting an interference signature with the radar sensing unit comprises identifying a signal condition of an environment of the vehicle (para 41, determining the nature of the potential intervening interference can also comprise determining conditions for environmental related  interferences 328. For example, both remote and/or an on-board services/sensors may be able to provide weather-related information). It would have been obvious to modify Schoor to include detecting an interference signature with the radar sensing unit comprises identifying a signal condition of an environment of the vehicle because it would help determine the type of interference in the environment and recover more power from the signal.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoor in view Horvitz and Holder and Soga as applied to claim 16 above, and further in view of CHI SANG-WOOK (WO 2018199549). 
Regarding claim 17, CHI SANG-WOOK teaches transmitting a plurality of radar signals with a metastructure antenna in the radar sensing unit (page 9, line 16-17, the length of one side of the superstrate 550 may be designed to be equal to the length of one side of the metastructure antenna 500). It would have been obvious to modify Schoor in view Horvitz and Holder and Soga to include transmitting a plurality of radar signals with a metastructure antenna in the radar sensing unit because it is merely a substation of the antenna structure of Schoor with the antenna of CHI SANG-WOOK to yield a predictable antenna structure.
Claim 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoor in view Horvitz and Holder and Soga as applied to claim 16 above, and further in view of Kajiwara (JP 2004301649).
Regarding claim 18, Kajiwara teaches filtering the plurality of reflections of radar signals to isolate a coded signal comprises comparing the plurality of reflections of radar signals to a power threshold (para 9, converting the detected signal to a distance / speed Input to the detection circuit, frequency analysis by fast Fourier transform and threshold detection of frequency spectrum for each target such as non-line-of-sight vehicles, and then calculate distance and relative speed to target such as non-line-of-sight vehicle). IT would have been obvious to modify Schoor in view Horvitz and Holder and Soga to include filtering the plurality of reflections of radar signals to isolate a coded signal comprises comparing the plurality of reflections of radar signals to a power threshold because it would help determine if the signal received was the transmitted signal.
Regarding claim 19, Kajiwara teaches filtering the plurality of reflections of radar signals to isolate a coded signal further comprises reducing the power threshold for detection of NLOS objects (para 9, converting the detected signal to a distance / speed Input to the detection circuit, frequency analysis by fast Fourier transform and threshold detection of frequency spectrum for each target such as non-line-of-sight vehicles, and then calculate distance and relative speed to target such as non-line-of-sight vehicle). IT would have been obvious to Schoor in view Horvitz and Holder and Soga to include the power threshold to include the threshold for detection of NLOS object to be lower because the signal power would be smaller compared to a LOS object because it would need to reflect off of an object before being received by a radar.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132. The examiner can normally be reached Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/            Primary Examiner, Art Unit 3648